Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161251                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 161251
                                                                    COA: 351521
                                                                    Gratiot CC: 2017-007623-FH
  SHARYL KAY WATKINS,
           Defendant-Appellant.

  _________________________________________/

         By order of October 27, 2020, the application for leave to appeal the February 27,
  2020 order of the Court of Appeals was held in abeyance pending the decision in People
  v Sindone (Docket No. 159709). On order of the Court, leave to appeal having been
  denied in Sindone on January 15, 2021, ___ Mich ___ (2021), the application is again
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2021
           p0419
                                                                               Clerk